DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 13 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 – 6, and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner, U.S. Pre-Grant Publication 2015/ 0379238.
As per claim 1,
Conner teaches a wearable apparatus for managing and recording healthcare activities of a user, the wearable system comprising:
a wristband configured to be worn on a wrist of the user (figures 46 and 47 paragraph 382);
a camera that is coupled to the wristband so that the camera is located in an anterior region of the wrist and oriented toward the user's hand (figure 46);
a power supply (paragraphs 269, 290, 323 image-analyzing member, paragraph 99 mobile device paragraph 506, battery);
a processor (paragraphs 269, 290, 323 image-analyzing member, paragraph 99 mobile device); and
a storage that includes instructions for:
sensing a position or a movement of the user's hand or fingers (paragraphs 381, 382 rolling);
generating a recording of an activity that involves the user's hands or fingers using the camera (paragraph 382); and
transmitting at least a portion of the recording to a computing device across a network, paragraph 99 mobile device, paragraphs 269, 478 wirelessly transmitted to remote computer).
As per claim 4, Conner teaches the apparatus of claim 1 as described above.
Conner further teaches the apparatus wherein the activity is a healthcare activity that is performed in accordance with a healthcare regimen (paragraph 296 activity – paragraph 259 losing weight).
As per claim 5, Conner teaches the apparatus of claim 4 as described above.
Conner further teaches the apparatus wherein the activity includes taking a diagnostic image or using a glucose meter, a blood pressure monitor, a cholesterol monitor, a spirometer, a pulse oximeter, a thermometer, or any combination thereof (paragraph 259, blood pressure).
As per claim 6, Conner teaches the apparatus of claim 1 as described above.

As per claim 8, Conner teaches the apparatus of claim 1 as described above.
Conner further teaches the apparatus comprising:
a motion sensor configured to track movement of the wearable system and activate the camera upon sensing a particular gesture paragraphs (403, 437 various sensors),
wherein the particular gesture corresponds to one of a plurality of gesture records stored in the storage (Abstract, gesture recognition – paragraphs 442 – 444 how this is determined).
As per claim 9, Conner teaches the apparatus of claim 8 as described above.
Conner further teaches the apparatus comprising:
a positional sensor configured to track position of the wearable system in three-dimensional space (paragraph 149).
As per claim 10, Conner teaches the apparatus of claim 9 as described above.
Conner further teaches the apparatus wherein the storage comprises instructions for:
generating three-dimensional spatial data for the wearable system based on the position tracked by the positional sensor (paragraph 149);
generating a spatial model representing movement of the wearable system, movement of the user's hand, and any gestures sensed by the motion sensor based on the three-dimensional spatial data (paragraphs 149, 245, 341).
As per claim 11, Conner teaches the apparatus of claim 1 as described above.
Conner further teaches the apparatus wherein the storage comprises instructions for:
storing control data provided by an administrator (paragraph 441, person and pictures),
wherein the control data identifies a spatial tendency that is associated with the user and corresponds to a particular action (paragraph 441, pictures represent eating);
analyzing the recording to identify a spatial flag that represents a movement, position, or gesture identified within the recording (paragraph 441, step 2, gesture recognition);
comparing the spatial flag to the spatial tendency (paragraphs 441 and 442, in order to identify); and
determining, based on the comparison, whether the recording captured the user performing the particular action (paragraphs 441 – 443 gesture recognition of eating).
Regarding what “administrator,” “control data,” “spatial tendency,” and “spatial flag” are:

[0029] In some embodiments, an administrator provides control data that identifies spatial tendencies associated with a particular user. The term "administrator" may refer to an individual or a computing device. Each of the spatial tendencies corresponds to at least one particular action. Recordings can be analyzed (e.g., by a wearable system or a distinct computing device) to identify spatial flags that are present in the recordings. The spatial flags can be unique movements, positions, gestures, etc. The spatial flags can be compared to the spatial tendencies to determine whether the recording represents the particular user performing a particular action (e.g., administering medicine or using a glucose meter) that is required as part of a medication or healthcare regimen.
[0075] At block 1010, the wearable system can store control data that identifies one or more spatial tendencies associated with the user. The control data may be provided by another entity (e.g., an administrator who manufactured the wearable device or a healthcare professional) or generated by the wearable system based on prior recordings. Each spatial tendency represents a particular movement or gesture that the wearable system can be trained to recognize. For example, a spatial tendency may include information describing the manner in which the user grabs and opens a bottle of medicine or operates a blood pressure monitor. The control data can be stored locally by the wearable system or remotely in a storage that is accessible to the wearable system. At block 1012, the wearable system analyzes the recording to identify whether any spatial flags are present. A spatial flag is a unique movement, position, gesture, etc., that can be identified in the recording.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Conner, U.S. Pre-Grant Publication 2015/ 0379238 in view of Jafari, U.S. Pre-Grant Publication 2016/ 0055316.
The Examiner notes that the Jafari references claims priority to Provisional Application 62/ 040,531.  The Provisional Application includes a Specification Appendix document, “A Medication Adherence Monitoring System for Pill Bottles Based on a Wearable Inertial Sensor.” The Appendix reference is included within the PTO-892.
As per claim 2, Conner teaches the apparatus of claim 1 as described above.
Conner does not explicitly teach however, Jafari further teaches the apparatus wherein the activity is a medication activity that is performed in accordance with a medication regimen (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Conner. One of ordinary skill in the art at the time of the invention 
As per claim 3, Conner in view of Jafari teaches the apparatus of claim 2 as described above.
Conner does not explicitly teach however, Jafari further teaches the apparatus wherein the activity includes opening a container of medicine, dispensing medicine, or administering medicine (paragraph 14, opening medicine).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Conner for the reasons as described above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Conner, U.S. Pre-Grant Publication 2015/ 0379238.
As per claim 7, Conner teaches the apparatus of claim 1 as described above.
Conner further teaches the apparatus further comprising:
an electromagnetic sensor configured to identify variations in infrared radiation, ultraviolet radiation, radio waves, or any combination thereof (paragraphs 403, 437 various sensors 477, infrared),
Conner does not explicitly teach the system further comprising:
wherein the camera is activated when the electromagnetic sensor identifies a variation exceeding a specific threshold.
However, Conner, paragraph 170, teaches, “imaging sensor may be activated to take pictures only when results from a generally less-intrusive motion sensor indicate that a person is probably eating.”  Paragraph 170 goes on to state, “As shown in step 1101 in FIG.11, involuntary 
Paragraph 171 describes, the “sensor may be activated to take pictures only when results from a generally less-intrusive motion sensor indicate that a person is probably eating.”

Conner does not state what cameras are exactly the “motion-triggered image sensors.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the motion-triggered imaging use either infrared radiation infrared radiation, ultraviolet radiation or ultraviolet radiation sensors. 
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
From paragraph 43, “For example, the electromagnetic sensor I 08 may be configured to detect variations in infrared radiation, ultraviolet radiation, radio waves, etc. The sensors may also be used to activate and deactivate the camera 104, transmit data signals to a computing device, or synchronize any stored data (e.g., recordings) with a remote storage. For example, the camera 104 could be activated in response to the electromagnetic sensor 108 determining the variation in electromagnetic radiation has exceeded a specific threshold. Further yet, the camera 104 may be configured to activate when the motion sensor 110 detects a particular motion or set of motions, which can also be referred to as a "gesture."”
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Conner, U.S. Pre-Grant Publication 2015/ 0379238 in view of Gupta, U.S. Pre-Grant Publication 2015/ 0309582.
As per claim 12, Conner teaches the apparatus of claim 1 as described above.
Conner does not explicitly teach however, Gupta further teaches the apparatus comprising:
an electronic display coupled to the wristband (figure 16 and paragraph 93),
wherein the electronic display is located in a posterior region of the wrist (figure 16 – The Examiner notes that the “wristband” is a band that is able to rotate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Conner. One of ordinary skill in the art at the time of the invention would have added these features into Conner with the motivation to provide a wristband device that includes at least one sensor and a camera coupled to the wristband device (Gupta, Abstract)
As per claim 13, Conner in view of Gupta teaches the apparatus of claim 12 as described above.
Conner does not explicitly teach however, Gupta further teaches the apparatus wherein the electronic display is configured to display at least a portion of the recording or information related to a medication regimen or a healthcare regimen (paragraph 93 various patterns such as the pattern 1604 based upon camera settings and notifications).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Conner for the reasons as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626